DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends upon itself.  It is assumed that claim 2 should be dependent upon claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10942124, hereinafter “’124”. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated or rendered obvious by the patented claims.
Regarding claim 1, ‘124 claims a method for detecting an analyte (claim 16, col. 18, line 25), the method comprising:
contacting an etched fiber base with a medium to collect the analyte from the medium on the etched fiber base, wherein a metallic nanoparticle coating is disposed over at least a portion of an external surface of the etched fiber base, the metallic nanoparticle coating comprising metallic nanoparticles that have a largest dimension of about 25 nm to about 500 nm (lines 27-34); and
contacting the etched fiber base comprising the analyte with an electromagnetic emission (lines 35-36).
Regarding claim 2, ‘124 claims identifying or quantifying an analyte in the medium from the spectrum (claim 17).
Regarding claim 3, ‘124 claims identifying an analyte in the medium from the spectrum (claim 17).
Regarding claim 18, ‘124 claims detecting the analyte (claim 16, line 37).
Regarding claim 19, ‘124 generating a spectrum (claim 16, line 38).
Claims 1, 4, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11 of U.S. Patent No. 10942124, hereinafter “’124”. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated or rendered obvious by the patented claims.
Regarding claim 1, ‘124 claims detecting an analyte (claim 1, col. 17, lines 32-31), comprising:
contacting an etched fiber base with a medium to collect the analyte from the medium on the etched fiber base, wherein a metallic nanoparticle coating is disposed over at least a portion of an external surface of the etched fiber base, the metallic nanoparticle coating comprising metallic nanoparticles that have a largest dimension of about 25 nm to about 500 nm (lines 32-37).
Claim 1 of ‘124 does not claim a method or contacting the etched fiber base comprising the analyte with an electromagnetic emission.  However, it is obvious that the claimed device performs the pending method and that contacting the etched fiber base comprising the analyte with an electromagnetic emission must take place in order for SERS detection of an analyte (claim 1, lines 29-31).
Regarding claim 4, ‘124 claims wherein the etched fiber base is located in at least one of a gaseous phase, a liquid phase, or a solid phase (claim 11).
Regarding claim 20, ‘124 claims wherein the etched fiber base has a length range from about 3 cm to about 6 cm (claim 5).
Claims 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11 of U.S. Patent No. 10942124, hereinafter “’124”, in view of the below cited art. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated or rendered obvious by the patented claims.
Regarding claims 5-17, ‘124 does not claim the recitation of pending claims 5-17.  However, the recitations of claims 5-17 are taught by the references below, and it would have been obvious at the time of filing to claim said recitation for the reasons set forth below, detection of harmful analytes, and to the increase accuracy of results.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Habib et al. (US 2006/0038990), hereinafter “Habib”.
Regarding claim 1, Habib discloses a method for detecting an analyte (abstract, Figs. 1, 4, 6, 7), the method comprising:
contacting an etched fiber base (Fig. 6, paragraph [0030]) with a medium (Fig. 2, ref 8, paragraphs, [0083]-[0084], [0099]) to collect the analyte from the medium on the etched fiber base paragraphs, [0083]-[0084], wherein a metallic nanoparticle coating is disposed over at least a portion of an external surface of the etched fiber base (ref 6, paragraph [0027]), the metallic nanoparticle coating comprising metallic nanoparticles that have a largest dimension of about 25 nm to about 500 nm (paragraph [0027]); and
contacting the etched fiber base comprising the analyte with an electromagnetic emission (ref 25, paragraph [0099]).
Regarding claim 2, Habib disclose s identifying or quantifying an analyte in the medium from the spectrum (paragraph [0099]).
Regarding claim 3, Habib discloses identifying an analyte in the medium from the spectrum (paragraph [0099]).
Regarding claim 4, Habib discloses wherein the etched fiber base is located in at least one of a gaseous phase, a liquid phase, or a solid phase (paragraph [0099], blood sample is liquid).
Regarding claim 6, Habib discloses wherein the electromagnetic emission is a laser emission (ref 50, paragraph [0099]).
Regarding claim 7, Habib discloses wherein the analyte is an indicator of a response to biotic stress (metabolite, paragraph [0082], applicant admits at [0051] that “analytes such as metabolites can be indicators of biotic stress in a plant” ).
Regarding claim 9, Habib discloses wherein the analyte is chosen from a pesticide, a metabolite, a pathogen, a bacteria, a fungi, a virus, an enzyme, a reactive oxygen species, and a mixture thereof (paragraph [0082] lists fungi and viruses).
Regarding claim 10, Habib discloses wherein the pesticide is chosen from O-Ethyl S-phenyl ethylphosphonodithioate, thiabendazole, acetamiprid, iron tris(dimethyldithiocarbamate), phosmet, phorate, isocarbophos, and mixtures thereof (the broadest reasonable interpretation of the claim is contingent on the analyte being chosen as a pesticide; as Habib teaches fungi and virus, the contingency is not met, and Habib anticipates the claim.  See MPEP 2111.04 Sec. II. "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10).
Regarding claim 11, Habib discloses wherein the metabolite is chosen from salicylic acid, phytoalexin, sulfonic acid, diphenyl sulfide, allyl methyl sulfide, and a mixture thereof (the broadest reasonable interpretation of the claim is contingent on the analyte being chosen as a metabolite; as Habib teaches fungi and virus, the contingency is not met, and Habib anticipates the claim.  See MPEP 2111.04 Sec. II. "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10).
Regarding claim 12, Habib discloses wherein the enzyme is chosen from flavin adenine dinucleotide, nicotinamide adenine dinucleotide phosphate oxidase, and mixtures thereof (the broadest reasonable interpretation of the claim is contingent on the analyte being chosen as an enzyme; as Habib teaches fungi and virus, the contingency is not met, and Habib anticipates the claim.  See MPEP 2111.04 Sec. II. "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10).
Regarding claim 13, Habib discloses wherein the bacteria is chosen from a gram-positive bacteria, a gram-negative bacteria, and mixtures thereof (the broadest reasonable interpretation of the claim is contingent on the analyte being chosen as a bacteria; as Habib teaches fungi and virus, the contingency is not met, and Habib anticipates the claim.  See MPEP 2111.04 Sec. II. "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10).
Regarding claim 14, Habib discloses wherein the bacteria is chosen from Clostridium botulinum, Listeria monocytogenes, Acetic acid bacteria, Acidaminococcus, Acinetobacter baumannii, Agrobacterium tumefaciens, Akkermansia muciniphila, Anaerobiospirillum, Anaerolinea thermolimosa, Anaerolinea thermophila, Arcobacter, Arcobacter skirrowii, Armatimonas rosea, Azotobacter salinestris, Bacteroides, Bacteroides fragilis, Bacteroides ureolyticus, Bacteroidetes, Bartonella japonica, Bartonella koehlerae, Bartonella taylorii, Bdellovibrio, Brachyspira, Bradyrhizobium japonicum, Caldilinea aerophile, Cardiobacterium hominis, Chaperone-Usher fimbriae, Christensenella, Chthonomonas calidirosea, Coxiella burnetiid, Cyanobacteria, Cytophaga, Dehalogenimonas lykanthroporepellens, Desulfurobacterium atlanticum, Devosia pacifica, Devosia psychrophila, Devosia soli, Devosia subaequoris, Devosia submarina, Devosia yakushimensis, Dialister, Dictyoglomus thermophilum, Enterobacter, Enterobacter cloacae, Enterobacter cowanii, Enterobacteriaceae, Enterobacteriales, Escherichia, Escherichia coli, Escherichia fergusonii, Escherichia hermannii, Fimbriimonas ginsengisoli, Flavobacterium, Flavobacterium akiainvivens, Francisella novicida, Fusobacterium necrophorum, Fusobacterium nucleatum, Fusobacterium polymorphum, Haemophilus felis, Haemophilus haemolyticus, Haemophilus influenzae, Haemophilus pittmaniae, Helicobacter, Kingella kingae, Klebsiella pneumoniae, Kluyvera ascorbate, Kluyvera cryocrescens, Legionella, Legionella clemsonensis, Legionella pneumophila, Leptonema illini, Leptotrichia buccalis, Levilinea saccharolytica, Luteimonas aquatic, Luteimonas composti, Luteimonas lutimaris, Luteimonas marina, Luteimonas mephitis, Luteimonas vadose, Megamonas, Megasphaera, Meiothermus, Meiothermus timidus, Methylobacterium fujisawaense, Morax-Axenfeld diplobacilli, Moraxella, Moraxella bovis, Moraxella osloensis, Morganella morganii, Mycoplasma spumans, Neisseria cinereal, Neisseria gonorrhoeae, Neisseria meningitidis, Neisseria polysaccharea, Neisseria sicca, Nitrosomonas eutropha, Nitrosomonas halophila, Nonpathogenic organisms, OMPdb, Pectinatus, Pedobacter heparinus, Pelosinus, Propionispora, Proteobacteria, Proteus mirabilis, Proteus penneri, Pseudomonas, Pseudomonas aeruginosa, Pseudomonas luteola, Pseudoxanthomonas broegbernensis, Pseudoxanthomonas japonensis, Rickettsia rickettsia, Salinibacter ruber, Salmonella, Salmonella bongori, Salmonella enterica, Samsonia, Selenomonadales, Serratia marcescens, Shigella, Shimwellia, Solobacterium moorei, Sorangium cellulosum, Sphaerotilus natans, Sphingomonas gei, Spirochaeta, Spirochaetaceae, Sporomusa, Stenotrophomonas, Stenotrophomonas nitritireducens, Thermotoga neapolitana, Thorselliaceae, Trimeric autotransporter adhesion, Vampirococcus, Verminephrobacter, Vibrio adaptatus, Vibrio azasii, Vibrio campbellii, Vibrio cholerae, Victivallis vadensis, Vitreoscilla, Wolbachia, Yersiniaceae, Zymophilus, strains thereof, and mixtures thereof (the broadest reasonable interpretation of the claim is contingent on the analyte being chosen as a bacteria; as Habib teaches fungi and virus, the contingency is not met, and Habib anticipates the claim.  See MPEP 2111.04 Sec. II. "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10).
Regarding claim 18, Habib discloses detecting the analyte (paragraph [0099]).
Regarding claim 19, Habib discloses generating a spectrum (paragraph [0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Habib as applied to claim 1 above, and further in view of Zerbi et al (US 2008/0192247), hereinafter “Zerbi”.
Regarding claim 5, Habib is silent regarding wherein the etched fiber base and the medium are located in a sealed environment.
However, Zerbi teaches optical SERS analysis (abstract) including wherein the etched fiber base and the medium are located in a sealed environment (paragraphs [0134], [0138], [0142])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Habib with the teaching of Zerbi by including wherein the etched fiber base and the medium are located in a sealed environment in order to decrease contamination, allowing more accurate results.
Regarding claim 8, Habib is silent regarding heating the analyte to a temperature sufficient to put the analyte into a gaseous phase.
However, Zerbi teaches optical SERS analysis (abstract) including heating the analyte to a temperature sufficient to put the analyte into a gaseous phase (paragraphs [0134], [0138], [0142])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Habib with the teaching of Zerbi by including heating the analyte to a temperature sufficient to put the analyte into a gaseous phase in order to accelerate the evaporation of the solution.
Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Habib as applied to claim 1 above, and further in view of Sengupta et al (US 2013/0157254), hereinafter “Sengupta”.
Regarding claim 15, Habib is silent regarding wherein the medium comprises a food, a beverage, a plant, an animal, a breath, or a mixture thereof.
However, Sengupta teaches optical SERS analysis (abstract) including wherein the medium comprises a food, a beverage, a plant, an animal, a breath, or a mixture thereof (paragraphs [0038])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Habib with the teaching of Sengupta by including wherein the medium comprises a food, a beverage, a plant, an animal, a breath, or a mixture thereof in order to test for harmful disease.
Regarding claim 16, Habib is silent regarding wherein the food is chosen from a vegetable, a fruit, a meat, a dairy product, a grain, and mixtures thereof.
However, Sengupta teaches optical SERS analysis (abstract) including wherein the food is chosen from a vegetable, a fruit, a meat, a dairy product, a grain, and mixtures thereof (paragraphs [0038])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Habib with the teaching of Sengupta by including wherein the food is chosen from a vegetable, a fruit, a meat, a dairy product, a grain, and mixtures thereof in order to test for harmful disease.
Regarding claim 17, Habib is silent regarding wherein the beverage is chosen from milk, beer, wine, water, juice, coffee, tea, and mixtures thereof.
However, Sengupta teaches optical SERS analysis (abstract) including wherein the beverage is chosen from milk, beer, wine, water, juice, coffee, tea, and mixtures thereof (paragraphs [0038])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Habib with the teaching of Sengupta by including wherein the beverage is chosen from milk, beer, wine, water, juice, coffee, tea, and mixtures thereof in order to test for harmful disease.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habib as applied to claim 1 above 
Regarding claim 20, Habib is silent regarding wherein the etched fiber base has a length range from about 3 cm to about 6 cm.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this case, having an etched length of 3-6 cm would allow the fiber to be have a sufficient surface area for analysis, without being too long that the fiber would break.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following articles, cited in the IDS also anticipate at least claim 1.  See Office Action dated August 13, 2020 of parent application 16/439186.
Yang, Yaoxia, et al. "Electrodeposition of gold nanoparticles onto an etched stainless steel wire followed by a self-assembled monolayer of octanedithiol as a fiber coating for selective solid-phase microextraction." Journal of Chromatography A 1372 (2014): 25-33.
Zhang, Yida, et al. "Growth of cedar-like Au nanoparticles coating on an etched stainless steel wire and its application for selective solid-phase microextraction." Analytica Chimica Acta 876 (2015): 55-62.
Feng, Juanjuan, et al. "Au nanoparticles as a novel coating for solid-phase microextraction." Journal of Chromatography A 1217.52 (2010): 8079-8086.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877